Citation Nr: 1750339	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-48 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of vision, other than refractive error and diabetic retinopathy.

2.  Entitlement to service connection for a skin rash disability.

3.  Entitlement to service connection for hypertension, including secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran & his spouse



ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION
The Veteran had active service from October 1968 to September 1972, including qualifying U.S. Navy service in the Republic of Vietnam aboard a brown water vessel. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Atlanta, Georgia, Regional Office (RO).  

In December 2007, the Veteran testified at a hearing at his local RO before a Decision Review Officer and a transcript of the proceedings has been associated with the claims folder.  Although the Veteran's October 2012 Board testimony was unable to be transcribed, he testified in August 2015 before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded the appeal in July 2014, March 2015, October 2015, and April 2017.  

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) has been raised by the record in August 2005 and November 2005 applications for the benefit, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for visual impairment other than refractive error, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, the evidence sufficiently relates his currently diagnosed urticaria of the neck, chest, and groin to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for urticaria of the neck, chest, and groin have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's July 2014, March 2015, October 2015, and April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, during the pendency of the appeal verruca vulgaris, skin tags, seb keratosis, and tinea versicolor were suggested as possibly diagnosed skin disabilities; however, the evidence of record does not support a finding that service connection for any of the respective disabilities is warranted at this time nor does the record suggest that the Veteran sought to establish service connection for these specific disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Nonetheless, the evidence of record sufficiently establishes that urticaria is the most appropriately diagnosed skin disability of the neck, chest, and groin and, as will be discussed below, the evidence of record has sufficiently relates the disability to the Veteran's period of active service.  See VA Disability Benefits Questionnaire, May 1, 2017.

The Board finds the Veteran's statements related to the in-service onset of a skin rash symptomatology on his face, chest and legs, and as to the regular and recurrent nature of such symptoms to be competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's account as to his skin symptomatology has remained generally consistent, including in-service onset, have been generally consistent and multiple lay statements tend to independently corroborate his account of these matters.  Moreover, a 1970 service treatment records document the Veteran skin rash related complaints and treatment for such symptomatology.  Although treatment records generated shortly after his separation from service are not available because the relevant medical care provider purged the records, skin rash symptomatology and post-service management with topical medications is within lay observation.  Thus, the Veteran is competent to report that he experienced the onset of such symptoms in-service and that such symptoms were regular and recurring since separation.  Taken together, these factors render the Veteran's statements as to the onset of skin rash symptomatology and of recurrent symptoms competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Board finds the respective May 2017 and May 2016 VA examination opinions, tending to weigh against the claim, inadequate.  Significantly, the respective examination opinions do not reflect adequate consideration of the Veteran's competent and credible account of in-service onset and recurrent symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Further, both May 2017 and May 2016 VA examinations opinion improperly rely largely, if not entirely, on the absence of corroborating medical evidence, failing to adequately consider and address the competent, credible and highly probative evidence in favor of the claim.  See Dalton v. Nicholson, Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Neither examination opinion reflects adequate consideration of the Veteran's claim on a direct basis, limiting the provided analysis to whether the disability was caused by herbicide exposure and a service connected disability(ies).  Thus, the May 2017 and May 2017 VA examination opinions are incomplete and of no probative value.  See Nieves-Rodriguez.  

Essentially, there is no adequate medical nexus opinion of record but this is not fatal to the Veteran's claim, as in the present circumstance lay evidence may serve as a basis to establish the service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496(1997) (emphasizing, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  Initially, the Veteran's report of experiencing the onset of skin rash symptomatology in service is generally consistent with other evidence of record and has been documented in his service treatment records.  Moreover, the Board finds the Veteran's report of skin rash symptomatology, including in-service onset and subsequent recurrent nature, and post-service treatment to be competent, credible, and highly probative.  The medical evidence of record also confirms that the most appropriate skin rash disability diagnosis warranted during the pendency of the appeal to be urticaria.  In sum, when considered taken together, the Board finds that the lay evidence describing in-service skin rash symptomatology to support the later diagnosis of urticaria.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'").  

Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and, in this instance, there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a skin rash disability is warranted.  


ORDER

Service connection for urticaria of the neck, chest, and groin is granted.  


REMAND

In April 2017, the Board remanded the service connection claim for vision loss to obtain an opinion regarding whether any diagnosed disability was caused or aggravated by service-connected diabetic retinopathy.  However, the May 2017 VA examination opinion does not address this theory of entitlement and is limited to whether the diagnosed disabilities are related to diabetes mellitus, type II.  Given the foregoing, the Board must remand the Veteran's appeal to ensure compliance with the terms of May 2017 Board Remand directive and to ensure an adequate examination and opinion is of record.  See Stegall v. West, 11 Vet. App. 268, 271(1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  

The May 2016 VA hypertension examination opinion is also inadequate.  The examiner's etiological opinions improperly rely largely, if not entirely, on medical evidence or the lack thereof and do not adequately consider all competent evidence of record.  See Dalton v. Nicholson, Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, the May 2016 examiner states that the Veteran "does not have [diabetes mellitus] that could affect his HTN," and this is inaccurate as service connection is in effect for diabetes mellitus, type II.  Accordingly, the Board must remand the appeal to obtain an adequate examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  

The record suggests the Veteran receives regular VA hypertension and vision treatment, but records dated since July 2017 have not been associated with the claims folder.  Additionally, aside from selective records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated since June 2005.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private hypertension and vision treatment, hospitalization or evaluation, since June 2005 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA hypertension and vision treatment or hospitalization records, dated July 2017 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA optical examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all optical loss pathology present, if any, specifically diagnosing or ruling out cataracts, glaucoma, and insufficient treat film.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to an diabetes mellitus, type II, non-proliferative diabetic retinopathy, and coronary artery disease.   

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited to an diabetes mellitus, type II, non-proliferative diabetic retinopathy, and coronary artery heart disease.    

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA hypertension examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to specifically diagnose or rule out hypertension.  

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed hypertension:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to an diabetes mellitus, type II, non-proliferative diabetic retinopathy, and coronary artery heart disease.   

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited to an diabetes mellitus, type II, non-proliferative diabetic retinopathy, and coronary artery heart disease.    

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


